Citation Nr: 1127244	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-24 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), adjustment disorder, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2008, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

In January 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in January 2010.  There is no evidence that the Veteran has ceased VA treatment.  On remand, the Veteran's updated VA treatment records must be obtained and associated with the claims file.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the time of the Board's January 2009 remand, it noted that the Veteran's August 2004 claim of entitlement to service connection for PTSD included the recollection that, while standing bunker guard, he came under attack nightly by the Viet Cong. He further recalled that he was shot at and had grenades thrown at him by "Company 101" who regarded him as a target.  He stated that he was in fear for his life from the Viet Cong and the men in Company 101.

In addition, an August 2005 statement from the Veteran reflects that, while serving with the 625th Supply and Service Company in Quang-Tri, RVN (Republic of Vietnam) in 1970 to 1971, he was involved in three "fragging" incidents and the last incident resulted in him being investigated by the MPs (military police) in June 1971 because he was brandishing an M-16 after having a gas canister and a grenade thrown at him by members of the 101st Airborne.  The Veteran also recalled a second stressful incident, in October 1970, when a plane crashed near the base strip and he recovered pilots from the crash.  A June 2008 statement from a fellow service member with whom the Veteran served confirms that an OV-10 observation aircraft crashed approximately on or about July-August 1971 and the Veteran was assigned to the unit across the runway.

Accordingly, the Board directed the AMC/RO to provide the Veteran another opportunity to provide specific information about his claimed stressors, and to attempt to independently verify the occurrence of the claimed incidents of being fired upon by the enemy and the plane crash.  See 38 U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159(c).  The Board provided that, in the event that a claimed stressor was verified, the remaining question of whether the Veteran's corroborated stressor was sufficient to have resulted in a diagnosis of PTSD was a medical question that must be answered by qualified medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 (1997). 

Subsequent to the January 2009 Board remand, the Remand and Rating Development Team sent the Veteran letters in March 2009 and June 2009 seeking additional information as to his claimed stressors.  The Veteran responded, in August 2009, that he had provided all the information he could remember.  His fellow service member sent in an additional statement in support of the Veteran's claim in August 2009.  

A June 2009 response from the JSRRC indicates that they could not, in conjunction with the National Archives and Records Administration, locate any combat unit records to substantiate the Veteran's claim.  The JSRRC response is limited to the claimed plane crash stressor in July or August of 1971 in the Quang Tri Province with the 625th Supply and Service Company.  It is significant that the JSRRC reported that they were unable to locate any combat unit records to substantiate the Veteran's claim when the Veteran did not report, related to the plane crash stressor, that such occurred during combat.  It is not clear to the Board if the JSRRC sought verification that a plane did crash during the specified time frame at the base cited, or if the JSRRC sought combat records related to the Veteran and a plane crash. 

The Remand and Rating Development Team, in October 2009, informed the Veteran of the JSRRC's response and again requested more specific information.  In a response dated in November 2009, the Veteran submitted a drawing of the base as he recollected such, and reported that the aircraft he witnessed crash was silver or gray in color and was an OV-10.  He reported that both pilots were Caucasian and the one in the front had a shield over his face and that the other one did not.  The Remand and Rating Development Team, in December 2009, issued a Formal Finding on a lack of information required to verify stressors.  

As no claimed stressor was verified, the Veteran was not provided a VA psychiatric examination.  It is significant, however, that despite the Board's remand directive, the AMC/RO did not develop any of the Veteran's other claimed stressors.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, by an undated internal document, the AMC/RO determined that the revised PTSD regulations, effective July 13, 2010, amending 38 C.F.R. § 3.304(f), did not apply in the current case.  Specifically, the AMC/RO determined that the claimed plane crash stressor was not a stressor contemplated by the revised regulations.  Also, the AMC/RO did not determine if the revised PTSD regulations applied in the current case with respect to the Veteran's other claimed stressors, specifically including serving on bunker guard shortly after arriving in Vietnam and being attacked nightly by enemy fire, or his incidents with fellow service members in October 1970, February or March 1971, or June 1971 that resulted in MP investigation.  Review of the claims file indicates that subsequent to the Board's January 2009 remand, the Veteran discussed only the claimed plane crash stressor, however, such does not negate the claimed stressors described during the appellate period or negate the Board's remand directive to develop the Veteran's claimed stressors. 

Finally, the Board notes here that the Veteran's claim was originally captioned as entitlement to service connection for PTSD.  However, during the appellate period the Veteran has also been diagnosed with depression and adjustment disorder.  Thus, his claim has been captioned to reflect such and the remand directives herein seek a medical opinion as to whether any acquired psychiatric disorder found present is related to the Veteran's active service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Based on the forgoing, the Veteran is entitled to a VA psychiatric examination in order to determine if PTSD found present is related to a verified stressor or a stressor contemplated by the revised PTSD regulations.  Also, as discussed above, the Veteran is entitled to a VA psychiatric examination in order to determine if any acquired psychiatric disorder found present is related to the Veteran's active service.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the Palo Alto Health Care System dated from January 2010 to the present.

2.  Attempt to obtain the Veteran's complete service personnel records, or any other pertinent records, specifically to include any records demonstrating his change in job duties subsequent to the base laundry service being burned down and records demonstrating a MP investigation, or discipline, for brandishing a weapon to fellow service members, from the National Personnel Records Center (NPRC), or other sources if necessary. All records and responses received must be associated with the Veteran's claims file.

3.  The Veteran's stressor information should be forwarded to the United States Army and Joint Services Records Research Center (JSRRC), and any other appropriate records depository, for research into corroboration of the claimed stressors, including the crash, with casualties, of an OV-10 plane at Quang Tri Province in July or August 1971; MP investigation of the Veteran brandishing a weapon to fellow service members in June 1971; and incoming enemy fire at Quang Tri Province in September or October 1970.  Request that JSRRC provide the unit history for the Veteran's unit.  The RO should also follow up on any additional action suggested by JSRRC.  If a negative response is received from JSRRC, the claims file must be properly documented in this regard.
4.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file must be made available to and reviewed by the examiner prior to the examination and the examiner must note such review.

a. State whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  In this regard, specifically state the diagnostic criteria used to diagnose the Veteran with PTSD.  

b. If a diagnosis of PTSD is deemed appropriate, specify the claimed stressor, including the crash, with casualties, of an OV-10 plane; the MP investigation of the Veteran brandishing a weapon to fellow service members; or incoming enemy fire while on bunker duty, upon which the diagnosis, at least in part, is based. 

c. If a diagnosis of PTSD is not appropriate, specifically state which diagnostic criteria were not met and specifically state the propriety of previous diagnoses of record.  

d. State whether the Veteran meets the diagnostic criteria for any other acquired psychiatric disorder, including, but not limited to, depression and adjustment disorder, and, if so, state whether it is at least as likely as not (50 percent probability or greater) that such disorder is related to the Veteran's active service.  In this regard, the examiner should consider the Veteran's statements relating to continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

The rationale for all opinions expressed, with citation to relevant medical findings, must be provided.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5.  Subsequent to the VA psychiatric examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

6.  Thereafter, the Veteran's claim should be readjudicated in light of the additional evidence, and in light of the revised PTSD regulations.  If the claim is not granted, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further review.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


